Citation Nr: 1013670	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
CA


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses at Dominican Hospital from May 
5, 2004, to May 14, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1968.  He was born in 1948.  He has no service-connected 
disabilities.

This matter was brought to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Palo Alto, 
California. 

In the May 2005 decision, VA approved payment for the portion 
of the Veteran's hospitalization from April 27, 2004, to May 
4, 2004.  VA denied payment for treatment after that date, 
and the Veteran contends that VA should pay for his entire 
hospitalization and treatment at Dominican Hospital.

In January 2008, the Board remanded the case for a 
videoconference hearing requested by the Veteran, which was 
scheduled for February 4, 2010, at the VA Regional Office in 
Oakland, CA.  The Veteran did not appear. 

The Veteran's valid power of attorney, dated in 1971 and 
seemingly ongoing since then, is made out in favor of The 
American Legion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, because of an inadvertent spelling 
error, the header of the Board's decision issued March 23, 
2010 was inaccurate.  Accordingly, in order to prevent 
prejudice to the Veteran, that decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the March 23, 2010 decision by the Board had never been 
issued.

FINDINGS OF FACT

1.  The Veteran received medical care at Dominican Hospital 
from April 27, 2004, to May 14, 2004; VA has already paid or 
reimbursed costs from April 27, 2004, to May 4, 2004; there 
was no specific additional prior VA authorization in favor of 
Dominican Hospital for the period after May 4.

2.  It was anticipated in advance that the Veteran would be 
sufficiently stable as of May 4, 2004 (and several other 
subsequent dates) for transfer from the private facility to 
VA hospital care, on any of which dates a bed was anticipated 
to be available.

3.  Extensive medical records show that, with ongoing 
consultations, VA and private medical personnel agreed that 
the Veteran was not stabilized on a date when a VA bed was 
available; and it was reasonably prudent for the Veteran and 
his family to acquiesce in the medical decisions rendered by 
the VAMC and Dominican Hospital on those occasions.

4.  On May 6, the day when a VA bed was available, and on 
several ongoing occasions thereafter, documented and specific 
aggregate private and VA medical opinion was that he was not 
able to undergo transfer. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for entitlement to payment or reimbursement of unauthorized 
medical expenses for services rendered at Dominican Hospital 
from May 5, 2004, to May 14, 2004, are reasonably met.  38 
U.S.C.A. §§ 1703, 1725, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 17.54, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  It is codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
Secretary of Veterans Affairs has issued implementing 
regulations for the VCAA, setting out specific duties for 
notifying and assisting claimants in developing evidence.  38 
C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009).  Those 
regulations, however, are applicable only to claims governed 
by 38 C.F.R. Part 3; thus, they do not apply to this case, in 
which the governing substantive regulations reside in Part 17 
of title 38, Code of Federal Regulations.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (Supplementary Information:  
Scope and Applicability).

In any event, given the disposition herein, the Board finds 
that any defect in the notice or assistance provided to the 
Veteran constituted harmless error.

II.  Legal Criteria, Factual Background, and Analysis

There are essentially two statutory provisions which allow VA 
to assume a Veteran's expenses for private medical care where 
such care was not specifically authorized by VA before the 
care was rendered.  Under 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009), payment or reimbursement for 
treatment is authorized for a limited group of Veterans, 
primarily those who receive emergency treatment for service-
connected disability.  See Zimick v. West, 11 Vet. App. 45, 
49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Under 38 U.S.C.A. § 1725, VA is authorized, under limited 
circumstances, to provide payment or reimbursement for 
emergency services rendered to a Veteran in a non-VA facility 
for disability for which service connection is not in effect.  
38 U.S.C.A. § 1725.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
No. 106-177.  The provisions of the Millennium Act became 
effective as of May 29, 2000. 

To be eligible for payment or reimbursement under this 
authority, the Veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24 
month period preceding the furnishing of 
such emergency treatment;

(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment and the Veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
service-connected disability).

38 C.F.R. § 17.1002 (2009).


Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is 
a factual, not a medical, determination.  Similes v. Brown, 6 
Vet. App. 555 (1994).

In this case, the Veteran does not primarily claim, and the 
evidence does not establish, that VA provided authorization 
for him to receive the medical care at issue.  With further 
regard to the criteria listed above, this claim has been 
denied solely on the basis that VA facilities were feasibly 
available as of the timeframe subsequent to May 4, 2004, and 
that the Veteran was sufficiently stable for transfer at a 
time when a VA bed was available.

There is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
In this case, while the entire file has been reviewed, the 
Board's analysis herein will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the VA claim/appeal file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The documentation offered by the VA facility in this case is 
essentially the conclusory statement that a bed was available 
for the Veteran's transfer on May 6.

A comprehensive, concise, and precise report of the care at 
Dominican Hospital is in the file, which includes clear-cut 
documentation that frequent and at least daily consultations 
were undertaken between the physicians and other caregivers 
at that facility at the VA facility herein involved.  In 
addition to the clinical records which are in the file, a 
summary was prepared by Dominican Hospital, dated September 
8, 2005, which appears to accurately outline the salient 
facts, and no VA records or statements document a factual 
scenario to the contrary.  

Specifically, in pertinent part, there were daily calls 
between the private and VA facilities, and there was no bed 
available for the Veteran at the VA facility except on May 6, 
2004.  On that date, Dominican was prepared to transfer him 
there, but his physician was concerned about the treatment 
and possible drainage of an associated abscess condition, and 
a CT scan had been ordered.  Then, and on several subsequent 
occasions, as documented in the medical record, a mutual 
decision was made between the private and VA caregivers that 
it was in the best interest of the Veteran that he not be 
transferred on that date, or until his ultimate discharge on 
May 14, 2004.  

In view of the foregoing, the Board believes that a 
reasonable doubt is raised by the evidence that all necessary 
criteria have been met, and payment or reimbursement for the 
cost of unauthorized medical expenses at Dominican Hospital 
from May 5, 2004, to May 14, 2004, is warranted.


ORDER

The March 23, 2010 decision of the Board is vacated.

Payment or reimbursement for the cost of unauthorized medical 
expenses at Dominican Hospital from May 5, 2004, to May 14, 
2004, is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


